Caseclil Trew 0027 1iLiAKK DocomentOs4 FiliteOdd201200 Raggeliobi22

ae EF FARUQL & FARUQIL NEW YORK CALIFORNIA DELAWARE GEORGIA PENNSYLVANIA

 

April 20, 2020

VIA CM/ECF

The Honorable Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Hou Liu, et al. v. Intercept Pharmaceuticals, Inc., et al., No. 1:17-CV-07371
. (LAK)

Dear Judge Kaplan:

We represent Lead Plaintiffs Hou Liu and Amy Fu in connection with the above-
captioned action. Pursuant to Your Honor’s Individual Rules of Practice, Lead Plaintiffs
respectfully submit this letter motion for an extension of the time to submit their motion for
reconsideration of the Court’s motion to dismiss order or, alternatively, permission to file an
amended complaint, pursuant to Local Rule 6.3 and Rules 59(e) and 60(b) of the Federal Rules
of Civil Procedure (the Motion”).

As Your Honor is aware, on March 26, 2020, the Court issued an order dismissing Lead
Plaintiffs’ Amended Class Action Complaint in its entirety (ECF No, 91); and on the following
day the Clerk of the Court entered a judgment dismissing the complaint (ECF No, 92).

Lead Plaintiffs intend to file a motion for reconsideration of the Court’s motion to
dismiss order, which based upon Local Rule 6.3 and Fed, R, Civ, P. 59(e), is due on April 24,
2020. However, in light of the current health crisis in the United States caused by the COVID-
19 pandemic, resulting health issues for one of the attorneys on the team as well as their family,
and the shut-down of businesses in New York City due to Governor Cuomo’s New York State
on PAUSE executive order, Lead Plaintiffs believe that good cause exists to extend the filing
deadline for the Motion by fourteen (14) days, to May 8, 2020.

This is Lead Plaintiffs’ first request for an extension of time. Lead Plaintiffs conferred

with Defendants regarding the extension request, and Defendants do not consent to request, “We
cannot agree to an extension of time for Plaintiff to file a motion for leave to file yet another

683 THIRD AVENUE NEW YORK, NY 10017 PHONE: 212.983.9330 FAX: 212.983.9331 FARUQILAW.COM
Odaed 11 7760.002374-HKK DdounreehbS4 FitedOd60i00 PageeDb?22

eae FARUQI& FARUQL
“ATTOR NEY¥YS ATF L AW
The Honorable Lewis A. Kaplan
April 17, 2020
Page 2

amended complaint. While we are certainly sensitive to ‘the current state of the world’ in light
of the COVID-19 pandemic, our clients are determined to get this case concluded. The original
complaint was filed more than 2 % years ago. Plaintiff has had more than ample time to draft an
amended complaint.”

“The proper time for a plaintiff to move to amend the complaint is when the plaintiff
learns from the District Court in what respect the complaint is deficient. Before learning from
the court what are its deficiencies, the plaintiff cannot know whether he is capable of amending
the complaint efficaciously.” Cresci v. Mohawk Valley Cmty. Coll., 693 F. App’x 21, 25 (2d Cir.
2017); see also Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190-91
(2d Cir. 2015) (denial of leave to amend was an abuse of discretion when the plaintiff did not
have “the benefit of a ruling” to identify “the precise defects” in the complaint).

Thank you for your consideration of these issues. We are happy to address any questions
the Court may have.

Respectfully submitted,

LW Cinrskller

Richard W. Gonnello

ce: All Counsel of Record (via ECF)

Motion granted. In view, however, of the fact that
plaintiffs already have had the Court’s decision for well
over a month, they should assume that any further
extension would not likely be granted.

SO ORDERED.
/ Wo
Lewis A. Kaplan
United States District Judge

 

aa ore
¥

+

685 THIRD AVENUE NEW YORK, NY 10017 PHONE: 212.983.9330 FAX: 212.983.9331 FARUQILAW.COM
